Exhibit 10.53

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the

Securities and Exchange Commission. The omissions have been indicated by
“[***Redacted***]” and

the omitted text has been filed separately with the Securities and Exchange
Commission.

AMENDMENT NO. 2 TO THE CONTRACT NO. MSV-ATC-01

Between

Mobile Satellite Ventures LP

and

Boeing Satellite Systems, Inc.

for the

MSV L-Band Space-Based Network



--------------------------------------------------------------------------------

PREAMBLE

This Amendment No. 2 to Contract No. MSV-ATC-01 dated January 9, 2006
(“Contract”), as amended, by and between Mobile Satellite Ventures LP, a limited
partnership organized and existing under the laws of Delaware (“MSV” or
“Customer”), and Boeing Satellite Systems, Inc., a corporation incorporated
under the laws of Delaware (“Contractor”) (hereinafter referred to individually
as “Party” and collectively as the “Parties”) is made effective this 11th day of
September 2006.

RECITALS

WHEREAS, the Parties have heretofore entered the Contract for provision of three
Satellite Based Networks (SBN); and,

WHEREAS, the Parties acknowledge that the full legal name for the contracting
entity for Customer is Mobile Satellite Ventures LP, and that it executes
documents and contracts by its General Partner, Mobile Satellite Ventures GP
Inc.; and,

WHEREAS, the Parties entered into Amendment No. 1 to the Contract dated March 9,
2006 and now wish to administratively incorporate those changes into the
Contract; and,

WHEREAS, MSV has, by its letter MSV-ATC-01-002 dated April 07, 2006, exercised
its option pursuant to Article 2.2.10 to advance the program by three
(3) months; and,

WHEREAS, at MSV’s request, Contractor has, by letter 06(T9)92217 dated May 19,
2006, agreed to hold the termination liability amount for the MSV-SA SBN
constant at [***Redacted***] potentially up to and through November 8, 2007,
subject to the conditions set forth in this Amendment No. 2; and,

WHEREAS, the Parties have agreed to make certain administrative changes as set
forth in this Amendment No. 2 to clarify certain terms and conditions; and,

WHEREAS, the Parties have agreed to make certain changes to the Contract
Exhibits as appended to this Amendment No. 2,

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound, the Parties agree as
follows:

 

1) The proper legal name for the contracting entity for the Customer is Mobile
Satellite Ventures LP, referenced properly by acronym throughout the Contract by
its short form name “MSV LP” or “MSV”; and, all signatures provided or given by
the contracting entity are and have been properly delivered by its General
Partner, “Mobile Satellite Ventures GP Inc.”.

 

2) Exhibit I-2 “MSV Space-Based Network Payment Plan – Including Construction
Deferral Amount” has no force or effect and is not binding in any way. It may be
used however, for reference purposes and is illustrative of the methodology
available to MSV for drawing down on the potential Construction Deferrals by
SBN.



--------------------------------------------------------------------------------

3) Revise the Contract Articles by substituting the attached pages for the
original pages or adding additional pages as follows:

 

  a. Add new Definition 1.102A “SA SBN Full Start” on page 12.

 

  b. Revise Article 2.1, 2.1.1, 2.1.2, 2.1.9, and 2.12 on pages 16, 17 and 18

 

  c. Revise Article 2.2.1 on page 18

 

  d. Revise Article 2.2.3 on page 19

 

  e. [***Redacted***]

 

  f. [***Redacted***]

 

  g. Revise Article 2.4 on page 21

 

  h. Add a new Article 2.5 on a new page 21A

 

  i. Revise Table 3-1 in Article 3.1 on page 22

 

  j. Revise the Table in Article 3.3 on page 23 and replace page 24

 

  k. Revise Table in Article 4 and Article 4.1.1 on page 25

 

  l. Revise Table in Article 4.3 on page 26

 

  m. Revise Article 5.1 on page 28 and add a new page 28A

 

  n. Revise Article 5.7 on page 30 and replace pages 31 and 32

 

  o. Revise Article 11.3 on page 49

 

  p. Revise Article 14.2.3 on page 59

 

  q. Revise Article 20.1 on page 73

 

  r. Revise Article 21.2.1 on page 75

 

  s. Revise Article 22.1.1 on page 78

 

  t. Revise Article 24.1.1 and 24.1.2 on page 85

 

  u. Revise Article 26.1.1(A) and 26.1.1(B) on page 89 and delete 26.1.1(E) on
page 90

 

  v. Revise Article 28.4 on page 95

 

  w. Revise Article 29.1.1 on page 96 and Article 29.2 on page 96 and replace
page 97

 

  x. Revise Article 30.2.2(B) on page 100 and replace pages 101 and 102.

 

  y. Revise Article 32.1 on pages 104 and 105

 

  z. Revise Article 34 on page 107



--------------------------------------------------------------------------------

4) Revise in its entirety, Exhibit A “L-Band Space Based Network Statement of
Work” with Revision No. 1 of this Exhibit dated July 21, 2006.

 

5) Replace in its entirety, Exhibit B “Technical Requirements for MSV L-Band
Space Based Network” with Revision No. 1 of this Exhibit dated July 21, 2006.

 

6) Replace in its entirety, Exhibit I-1 “MSV Space-Based Network Program Payment
Plan – Billing Milestones” with Revision No. 1 of this Exhibit dated July 28,
2006.

 

7) Replace in its entirety, Exhibit I-3 “MSV Termination Liability Amounts
Schedule”, with Revision No. 1 of this Exhibit dated July 21, 2006.

 

8) For purposes of clarity and document control, each of the revised pages of
the Contract Articles have been annotated to reflect deleted text with a
“strikethrough” (example) and to reflect additional text by underlining
(example). A clean version of the revised pages is also attached hereto. The
fully revised Exhibits A, B, and I-3 have been marked “Amendment No. 2” and
“July 21, 2006” in the upper right hand corner. The fully revised Exhibit I-1
has been marked “Amendment No. 2” and “July 28, 2006” in the upper right hand
corner.

 

9) The revised and additional pages of the Contract Articles and the fully
revised Exhibits A, B, I-1, and I-3 are attached hereto and incorporated herein.

 

10) Other than as expressly set forth above, there is no modification to the
Contract and all of the terms and conditions thereof remain in full force and
effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 to Contract
MSV-ATC-01 by their duly authorized representatives as of the date set forth in
the Preamble.

 

BOEING SATELLITE SYSTEMS, INC.     MOBILE SATELLITE VENTURES LP     by its
General Partner Mobile Satellite Ventures GP Inc. By:   /s/ Dennis R. Beeson    
By:   /s/ Alexander H. Good Name:   Dennis R. Beeson     Name:   Alexander H.
Good Title:   Sr. Contracts Manager     Title:   Vice Chairman and CEO



--------------------------------------------------------------------------------

1.93 “Payment Plan” means the payment plan for the applicable Deliverable Item,
as set forth in Exhibit I, MSV Space-Based Network Payment Plan and Termination
Liability Amounts.

1.94 “Payment Plan Term” means the remaining payments due Contractor from the
date of Termination through the date of the last payment due under the Contract.

1.95 “Percentage of Performance Earned” has the meaning set forth in Article 12.

1.96 “Performance Specification” means the applicable performance specification
for a Space-Based Network or any Component thereof, as appropriate, in the
context of the applicable clause, as such specification may be amended from time
to time in accordance with the terms hereof.

1.97 “Permits” means all federal, state, county, local and foreign licenses,
approvals, inspections, permits and certificates necessary for Contractor to
perform its obligations under Contract, including all export and import Permits
and all Permits related to the installation of the Ground Segment and the
ground-based components of the Space Segment.

1.98 “PMO” means the MSV program management office to be designated by MSV.

1.99 “Product Assurance Program Plan” means the product assurance program plan
attached as Exhibit F, Satellite Product Assurance Plan, with respect to the
Satellite, and Exhibit G, Ground Segment Product Assurance Plan.

1.100 “Proprietary Information” has the meaning set forth in Article 29.

1.101 “Quarter” and all its variations means a calendar quarter.

1.102 “Related Entity” means any entity in which MSV is a minority shareholder.

1.102A “SA SBN Full Start” means the written authorization provided by MSV to
Contractor to commence full construction start of the SA SBN in accordance with
Article 2.5.

1.103 “Satellite” means any communications satellite that is to be manufactured
by Contractor and to be delivered to MSV pursuant to this Contract. References
to “the Satellite” means MSV 1, MSV 2 or MSV-SA, as applicable given the
context.

1.104 “Satellite-Adapted Base Station Subsystem” or “S-BSS” means the
Customer-furnished base station subsystem adapted for use with an L-band
Satellite.

1.105 “Satellite Anomaly” means, with respect to any Satellite in orbit, a
condition or occurrence that may have a material adverse impact on the Satellite
Stated Life or performance of such Satellite.

1.106 “Satellite Maneuverable Life” means the number of years that a Satellite
would have sufficient fuel to maintain east-west station-keeping to within
+/-0.05 degrees of such Satellite’s designated orbital location measured from
the end of IOT after allowing for de-orbiting.

1.107 “Satellite Pre-Shipment Review” or “SPSR” has the meaning set forth in
Article 9.

1.108 “Satellite Stated Life” or “Satellite Mission Life” means, with respect to
a Satellite, the contracted for life of fifteen (15) years for such Satellite as
set forth in Exhibit B, Technical

 

12



--------------------------------------------------------------------------------

ARTICLE 2 – SCOPE OF WORK

2.1 Provision of Services and Materials

Contractor shall provide the necessary qualified personnel, equipment, material,
services, facilities and know-how for the baseline program and options (as
exercised) to:

(i) design, develop, provide, manufacture, transport, assemble, configure,
install, test and deliver for MSV’s Acceptance, post-Launch, three (3) L-band
Space-Based Networks, comprised of the Space Segment and Ground Segment (except
that the SA-SBN Ground Segment is priced as a separate option to the Contract
pursuant to Article 2.2.3 and except that Contractor shall not be required to
perform any Work in connection with the SA-SBN until such time as there is a SA
SBN Full Start pursuant to Article 2.5 below),

(ii) configure, integrate and test each Ground Segment, as applicable, with its
corresponding Satellite,

(iii) design, develop and test a GBBF emulator with each Satellite at the
Contractor’s facilities,

(iv) design, develop and test a satellite simulator to be used to test the GBBF
for combined beam forming and adaptive interference nulling,

(v) design, develop and deliver a Dynamic Satellite Simulator (DSS),

(vi) design, develop, provide, transport, assemble, configure, install and test
network infrastructure, including the design, development, provision,
installation and integration of the communications network between and among the
Ground Segment components,

(vii) procure and negotiate all long-haul interconnection circuit leases and
service agreements on behalf of MSV, and provide, as a Deliverable Item, all
customer-premises equipment (“CPE”) that is not supplied by the long-haul
interconnection circuit service provider and for maintaining such CPE during the
Initial Operations Period, except for the South American sites. If MSV exercises
its option for the Ground Segment for the South American SBN, then once the
South American sites have been selected, Contractor shall provide a proposal to
MSV which shall be negotiated as a change to the Contract pursuant to Article
15, Changes,

(viii) perform and deliver all improvements to any facilities necessary to
properly utilize the Ground Segment components as intended, including providing
the antenna foundations, civil works, physical security, fencing and any
environmental requirements necessary to meet manufacturer specifications and
Exhibit B, Technical Requirements for MSV L-Band Space Based Network, except for
the South American sites. If MSV exercises its option for the Ground Segment for
the South American SBN, then once the South American sites have been selected,
Contractor shall provide a proposal to MSV which shall be negotiated as a change
to the Contract pursuant to Article 15, Changes. If MSV determines that
Contractor shall not use existing facilities for the North American sites,
Contractor shall also provide a proposal to MSV which shall be negotiated as a
change to the Contract pursuant to Article 15, Changes,

 

16



--------------------------------------------------------------------------------

(ix) operate and maintain the Ground Segment, as applicable, and associated
networks during the Initial Operations Period,

(x) obtain all rights and real property leases necessary to build, operate and
maintain the Ground Segments in accordance with the applicable specifications,
and procure and negotiate all such rights and leases on behalf of MSV, except
for the South American sites. If MSV exercises its option for the Ground Segment
for the South American SBN, then once the South American sites have been
selected, Contractor shall provide a proposal to MSV which shall be negotiated
as a change to the Contract pursuant to Article 15, Changes. Contractor has also
assumed that existing facilities will be used for the North American sites. If
MSV determines that Contractor shall not use existing facilities for the North
American sites, Contractor shall also provide a proposal to MSV which shall be
negotiated as a change to the Contract pursuant to Article 15, Changes,

(xi) identify, procure and maintain throughout the Term all applicable Permits,
except for the South American sites. If MSV exercises its option for the Ground
Segment for the South American SBN, once the South American sites have been
selected, Contractor shall provide a proposal to MSV which shall be negotiated
as a change to the Contract pursuant to Article 15, Changes,

(xii) provide Mission Operations Support Services, Launch Support Services, and
Training,

(xiii) perform and provide the requirements of any option elected by MSV
pursuant to Article 2.2,

(xiv) provide any services incidental to the proper performance and provision of
the services in the Statement of Work (without increasing the scope of such
services) and Deliverable Items,

all in accordance with this Contract, including the following Exhibits, which
are attached hereto (or incorporated by reference) and made a part hereof:

2.1.1 Exhibit A, L-Band Space Based Network Statement of Work, Revision No. 1
dated July 21, 2006

2.1.2 Exhibit B, Technical Requirements for MSV L-Band Space Based Network,
Revision No. 1 dated July 21, 2006

2.1.3 Exhibit C, L-Band SBN System Test Plan

2.1.4 Exhibit D, Satellite Program Test Plan

2.1.5 Exhibit E, Ground Segment Test Plan

2.1.6 Exhibit F, Satellite Product Assurance Plan

2.1.7 Exhibit G, Ground Segment Product Assurance Plan

2.1.8 Exhibit H, Dynamic Satellite Simulator Specification



--------------------------------------------------------------------------------

2.1.9 Exhibit I, MSV Space-Based Network Program Payment Plan and Termination
Liability Amounts which is comprised of the following three (3) exhibits:

2.1.9.1 Exhibit I-1 MSV Space-Based Network Program Payment Plan – Billing
Milestones, Revision No. 1 dated July 28, 2006

2.1.9.2 Exhibit I-2 MSV Space-Based Network Payment Plan – Including
Construction Deferral Amount

2.1.9.3 Exhibit I-3 MSV Termination Liability Amounts Schedule, Revision No. 1
dated July 21, 2006

2.1.10 Exhibit J, Orbital Performance Incentives Payment Plan

2.1.11 Exhibit K, Labor Rates

2.1.12 Exhibit L, Spares Equipment List

2.1.13 Exhibit M, ViaSat Certification Letter

2.1.15 Attachment A, Form of Invoice

2.1.16 Attachment B, Sample Review Certificate

Schedule 4.3 – Option Pricing

2.2 Options

2.2.1 Additional Satellite Options

Contractor hereby grants to MSV the option to purchase, for the price specified
in Article 4.3, one (1) additional Satellite with the same design and
specifications as MSV 1 or MSV 2, as elected by MSV, in form, fit and function,
together with all Deliverable Items and Work associated with a Satellite under
this Contract, to include without limitation the construction, testing, and
associated ground-based Space Segment elements (excluding GBBFs, gateways or
CESs); provided that MSV has not earlier terminated this Contract with respect
to the procurement of the original Satellite associated with the Service Area
applicable to the optional Satellite. Delivery for such additional Satellite
shall be no later than twenty-nine (29) months after MSV notifies Contractor in
writing of its intent to exercise such Satellite option, and shall be no earlier
than five (5) months after the last Satellite has been delivered. This option
shall remain valid until July 1, 2008; provided that MSV may require Contractor
to extend the validity of this option as a change pursuant to Article 15. Upon
request by MSV, Contractor shall provide a proposal for an additional SA
Satellite after an SA SBN Full Start.

2.2.2 Launch Services Option

Upon request by MSV, Contractor shall obtain Launch Agency proposals for Launch
Services to be provided to MSV. As part of the Launch Services, Contractor shall
be responsible for all necessary work in the preparation and obtaining of
regulatory, Launch and other permits required for Launching all Satellites for
which MSV elects the Launch Services Option. If the Launch Services Option is
elected, the Parties shall amend this Contract to reflect reasonable and
customary provisions related to the provision of Launch Services.

 

18



--------------------------------------------------------------------------------

2.2.3 SA SBN Ground Segment Option

To the extent that the SA SBN Full Start has commenced, Contractor hereby grants
to MSV an option to include as part of this Contract, the purchase of, and
require the Contractor to complete hereunder, the Ground Segment for the South
American SBN. The SA Ground Segment includes four (4) gateways in the South
American service area, including Feederlink Earth Stations, Ground Based Beam
Former, Calibration Earth Stations and a Control Management System; a primary
TT&C antenna located in North America, and a back-up TT&C system in the service
area, but does not include infrastructure, e.g., any real property leases,
facilities, civil works or permits. The price for such design modification,
including all resulting Work and Deliverable Items, is set forth in Article 4.3.
[***Redacted***]

2.2.4 Reserved

2.2.5 Extended Hardware Warranty

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, an annually renewable extended warranty for
Ground Segment components and any ground-based Space Segment hardware,
commencing after the end of the Initial Operations Period for such SBN. Such
warranty shall be an extension of the warranty set forth in Articles 14.2.2 and
14.2.3. Ninety (90) days prior to the expiration of the then-current term of the
warranty, Contractor shall notify MSV of the upcoming expiration date. MSV shall
notify Contractor of its intent to renew the extended warranty at least thirty
(30) days prior to the expiration of the then-current term of the warranty.

2.2.6 Extended Software Warranty

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, an annually renewable software warranty for the
software Deliverable Items (except to the extent such software is on the
Satellite and is therefore inaccessible), commencing after the end of the
Initial Operations Period for such SBN. Such warranty shall be an extension of
the warranty set forth in Articles 14.2.2 and 14.2.4. Ninety (90) days prior to
the expiration of the then-current term of the software warranty, Contractor
shall notify MSV of the upcoming expiration date. MSV shall notify Contractor of
its intent to renew the extended software warranty at least thirty (30) days
prior to the expiration of the then-current term of such warranty.

2.2.7 Extended Ground Segment Operations and Maintenance

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, annually renewable Ground Segment operations and
maintenance services, as further described in Exhibit A, L-Band Space Based
Network Statement of Work, commencing

 

19



--------------------------------------------------------------------------------

2.2.9 Spares Option

For each SBN, Contractor hereby grants to MSV an option to purchase, for the
price specified in Article 4.3, the Spares identified in Exhibit L, at any time
prior to the later of the end of the Initial Operations Period, or any Ground
Segment operations and maintenance extension.

2.2.10 [***Redacted***]

2.2.11 [***Redacted***]

2.3 Certain Ground Segment-Related Third Party Agreements

With respect to (i) the long-haul interconnection circuit leases and service
agreements and (ii) the agreements pertaining to the rights and real property
leases necessary to build, operate and maintain the Ground Segment in accordance
with the applicable specifications, in each case to be negotiated by Contractor
on behalf of MSV, all such agreements shall be subject to the prior review and
approval of MSV, which approval shall not be unreasonably withheld or delayed.
MSV (and/or MSV Canada) shall be the contracting party in each such agreement
and shall be responsible for paying such third party service provider or lessor
directly.

2.4 Coordination with MSV Hybrid Network

As part of the Services, Contractor agrees to coordinate and cooperate with
other members of the MSV Hybrid Network program, including MSV Canada, and other
members, agents, consultants, subcontractors, and third party suppliers, in
order to accomplish the Work and to support the development and implementation
of a fully functional MSV Hybrid Network. If at any time through such
interaction Contractor becomes aware of any material information which differs
from that provided to Contractor by MSV, Contractor shall promptly notify MSV in
writing of any such differences.

 

21



--------------------------------------------------------------------------------

2.5 SA SBN

(a) Upon written authorization by MSV to Contractor specifying that Contractor
is authorized to proceed with the SA SBN (“the Authorization”), the SA SBN shall
be delivered as the third SBN under the Contract (“SA SBN Full Start”).

(b) Contractor shall provide MSV with a proposal within five (5) days after
execution of this Amendment No. 2 for revised prices and delivery schedules for
the SA SBN for each quarter (3 month period) beginning August 9, 2006 through
November 8, 2007 (the “SA SBN Proposal”) with a proposal validity date through
November 8, 2007.

(c) Within fourteen (14) days of MSV providing notice of its interest in, and a
projected start date for proceeding with the SA SBN Full Start, Contractor shall
provide a payment plan and termination liability schedules for the projected
start date. Negotiations shall be conducted on a good faith basis between the
parties in order to facilitate MSV providing the Authorization to proceed with
the SA SBN Full Start for the projected start date.

(d) If MSV does not provide Contractor with the Authorization on or before
November 8, 2006, the SA SBN Full Start shall continue to be suspended and the
proposed price shall be adjusted upwards by an amount specified in the SA SBN
Proposal for each quarter (3 month period) beginning August 9, 2006 through
November 8, 2007.

(e) If MSV has not provided the Authorization by November 8, 2007, the Contract
shall be deemed terminated for MSV’s convenience in part (in accordance with
Article 21.2.1), as it relates only to the SA SBN.

 

21A



--------------------------------------------------------------------------------

ARTICLE 3 – DELIVERABLE ITEMS AND DELIVERY SCHEDULE

3.1 Deliverable Items

Subject to the other terms and conditions of this Contract, the items to be
delivered under this Contract are specified in the table below and Contractor
shall deliver such items on or before the corresponding delivery dates and at
locations specified in the table below (the “Delivery Schedule”).

Table 3-1. Delivery Schedule

 

Item

  

Description

  

Satellite Shipment
Date

  

Delivery Date (SBN
Acceptance)

  

Delivery Location

1    MSV-SA-SBN    [***Redacted***]    TBD in accordance with Article 2.5.   
In-orbit and at its respective Ground Segment Site, if ground segment option is
exercised 2    MSV 1 SBN    [***Redacted***]    October 11, 2009    In-orbit and
at its respective Ground Segment Site 3    MSV 2 SBN    [***Redacted***]   
March 11, 2010    In-orbit and at its respective Ground Segment Site 4   
Deliverable Data    N/A    Per SOW, Exhibit A    PMO 5    Training    N/A    Per
SOW, Exhibit A    Per SOW, Exhibit A 6    Launch Support Services    N/A    Per
SOW, Exhibit A    Per SOW, Exhibit A 7    Mission Operations Support Services   
N/A    Per SOW, Exhibit A    Per SOW, Exhibit A

 

22



--------------------------------------------------------------------------------

3.2 Delivery

“Delivery” of each Deliverable Item shall occur as follows:

A. Delivery of the SBN shall occur upon SBN Acceptance.

B. Delivery of all other Deliverable Items shall occur upon Acceptance of such
item in accordance with Articles 10 or 11 as applicable.

3.3 Key Milestones

Contractor shall achieve the following key Milestones on or before the date
indicated below:

 

Key Milestone

  

Due Date: MSV-SA

  

Due Date: MSV 1

  

Due Date: MSV 2

Complete Satellite Technical Review # 1 (for MSV-SA & MSV 1)/ Submission of
Final Design Specifications (for MSV 2)    TBD*    May 26, 2007    December 15,
2007 Commence Physical Construction    TBD*    May 26, 2008    N/A Launch   
TBD*    On or about January 26, 2010    On or about November 30, 2010 Operate
Satellite in the Assigned Orbital Position    TBD*    May 26, 2010    March 31,
2011

 

* TBD in accordance with Article 2.5

[***Redacted***]

 

23



--------------------------------------------------------------------------------

3.4 Schedule Non-Compliance

If Contractor either fails to achieve, or MSV has a reasonable basis to believe
that Contractor will fail to deliver a Deliverable Item in accordance with the
Delivery Schedule, or fail to achieve a Milestone on the Milestone Date,
Contractor shall develop and submit to MSV a recovery plan within ten (10)
Business Days of MSV’s request, demonstrating its ability to complete its
obligations in accordance with the Delivery Schedule or by Milestone Date, or
shortly thereafter.

 

24



--------------------------------------------------------------------------------

ARTICLE 4 – PRICE

 

Description

   MSV SA Amount   MSV 1 SBN Amount   MSV 2 SBN Amount Satellite Space-Based
Network (SBN) Price    [***Redacted***]   [***Redacted***]   [***Redacted***]
Orbital Performance Incentives    [***Redacted***]   [***Redacted***]  
[***Redacted***] TOTAL FFP    [***Redacted***]   [***Redacted***]  
[***Redacted***]

 

* [***Redacted***]

4.1.1. Firm Fixed Price (“FFP”) for MSV-SA

The price to be paid by MSV to Contractor for all Deliverable Items and Services
associated with MSV-SA shall be a firm fixed price of [***Redacted***] (the
“MSV-SA FFP”), based on launching the Satellite on Sea Launch, subject to
Article 17.1(ii).

4.1.2 FFP for MSV 1 SBN

The price to be paid by MSV to Contractor for all Deliverable Items and Services
associated with MSV 1 SBN shall be a firm fixed price of [***Redacted***] (the
“MSV 1 SBN FFP”), based on launching the Satellite on Sea Launch, subject to
Article 17.1(ii).

4.1.3 FFP for MSV 2 SBN

The price to be paid by MSV to Contractor for all Deliverable Items and Services
associated with MSV 2 SBN shall be a firm fixed price of [***Redacted***] (the
“MSV 2 SBN FFP”), based on launching the Satellite on Sea Launch, subject to
Article 17.1(ii).

4.2 Elements of the FFP

[***Redacted***]

 

26



--------------------------------------------------------------------------------

4.3 Pricing for Options

Pricing for the following options is set forth below:

 

Item   

Description

  

Price

1    Launch Services Option – Launch Services    [***Redacted***] 2   
Additional Satellite for the North American Service Area    [***Redacted***] 3
   Additional Satellite for the South American Service Area    [***Redacted***]
4    Annually renewable extended hardware warranty commencing after the Initial
Operations Period    As set forth in Table 1 of Schedule 4.3 5.    Annually
renewable extended software warranty    As set forth in Table 2 of Schedule 4.3
6    Annually renewable extended Ground Segment Operations and Maintenance
following the Initial Operations Period    As set forth in Table 3 of Schedule
4.3 7    Storage   

Place Satellite into storage:

Remove Satellite from storage:

Retest Satellite:

Total Non-Recurring:

Monthly storage cost:

 

[***Redacted***]

[***Redacted***]

[***Redacted***]

[***Redacted***]

[***Redacted***]

 

26



--------------------------------------------------------------------------------

ARTICLE 5 – PAYMENTS

5.1 Payment Plan

Payments by MSV to Contractor of the Firm Fixed Price set forth in Article 4 and
of the amounts for options, if any, exercised by MSV pursuant to this Contract
shall be in accordance with Exhibit I, MSV Space-Based Network Payment Plan and
Termination Liability Amounts, as applicable thereto. Pending the SA SBN Full
Start, Contractor shall invoice and MSV shall continue to make calendar payments
for the SA SBN up to the termination liability amount of [***Redacted***]
Dollars in accordance with the revised SA SBN payment plan (Exhibit I.1 Revision
1 “MSV Space-based Network Program Payment Plan – Billing Milestones”). It is
also understood that payment for completion of any of the milestones events for
MSV-1 and MSV-2 SBNs under this payment plan shall not require completion of any
work in connection with the SA SBN.

5.2 Payment Conditions

5.2.1 Milestone Payments

The initial non-refundable payment of $1,000,000 for each SBN, due from MSV on
EDC (the “Initial Payment”) shall be paid no later than five (5) Business Days
following EDC. If MSV fails to pay the Initial Payment within such period, the
Delivery Schedule shall be extended on a day-for-day basis for each day of
non-payment. All other payments due from MSV upon the completion of a Milestone
described in the Payment Plan shall be paid no later than thirty (30) days after
receipt by MSV of an invoice and certification in the form attached hereto as
Attachment A that the Milestone has been completed in accordance with the
requirements of this Contract, together with the necessary or appropriate
supporting data and documentation as required hereunder (and including a
Certificate of Completion issued by MSV with respect to the Milestones
identified in Articles 9.1.4, 9.2.2, and 9.3) or as MSV may reasonably request.

5.2.2 [***Redacted***]

5.2.3 Non-Warranty Payments

All amounts payable to Contractor with respect to non-warranty work performed
pursuant to Article 14.3 shall be paid no later than thirty (30) days after
receipt of an invoice and certification in the form attached hereto as
Attachment A that such non-warranty work has been completed and documented in
accordance with the requirements of this Contract together with the necessary or
appropriate supporting data and documentation as reasonably requested by MSV.

 

28A



--------------------------------------------------------------------------------

5.6 Set Off

In the event one Party has not paid the second Party any amount that is due and
payable to the second Party under this Contract, such second Party shall have
the right to set off such amount against payments due to the first Party under
this Contract, provided any amount in Dispute shall not be considered eligible
for set off while the Dispute is being resolved.

 

32



--------------------------------------------------------------------------------

5.7 [***Redacted***]

Satellites), shall pass from Contractor to MSV upon Acceptance of such
Deliverable Item (other than Satellites), pursuant to Articles 10.2 and 10.4.
MSV’s rights in Deliverable Data are as set forth in Article 30.

11.3 [***Redacted***]

 

49



--------------------------------------------------------------------------------

14.2.3 Spare Parts

Contractor shall provide MSV with a plan for maintaining Spare Parts, including
a list of all mission-critical replacement level parts. Such plan shall take
into account delivery times for limited source and long-lead items. MSV has the
option to purchase the Spare Parts inventory in accordance with the list
attached as Exhibit L pursuant to Article 2.2.9. If MSV purchases the Spare
Parts inventory in Exhibit L, at the end of the Initial Operations Period, the
Spare Parts inventory shall be fully-replenished by Contractor. Any Spare Part
purchased shall be warranted in accordance with this Article for a period of one
(1) year from the later of (i) the date of delivery to MSV or (ii) SBN
Acceptance.

14.2.4 Software Warranty

Contractor shall deliver Software free of material defects. In addition to the
general warranty set forth in Article 14.2.2, through the Initial Operations
Period, Contractor shall correct material software errors and bugs, and provide
any patches and updates to bring the software in conformance with Exhibit A,
L-Band Space Based Network Statement of Work, and applicable Performance
Specifications (collectively, “Software Corrections”), and Contractor shall make
upgrades, enhancements and releases (collectively, “Software Updates”) available
to MSV at a commercially reasonable price. Such Software Corrections and
Software Updates shall be tested to bring the software in conformance with the
Performance Specifications prior to release. Without limiting Contractor’s
warranty obligations, to the extent that Contractor has been given the right
within its agreements, Contractor shall pass through to MSV the benefits of any
warranties to which Contractor is entitled to by virtue of Contractor’s purchase
of ground software from the manufacturers, lessors or licensors of such items.
Following the Initial Operations Period, Contractor shall, at MSV’s option, and
renewable on an annual basis, perform software warranty services.

14.2.5 No Virus

Contractor represents and warrants that (i) it shall ensure that no Viruses are
coded or introduced into the Work; (ii) it shall not introduce into the Work any
code that would have the effect of disabling or otherwise shutting down all or
any portion of the Work; and (iii) it shall not develop, or seek to gain access
to the Work through, any special programming devices or methods, including
trapdoors or backdoors, to bypass any MSV security measures protecting the Work.
If a Virus is present in the Ground Segment at Acceptance, or upon delivery of
an update or item replaced during the warranty period, or at any time during the
Initial Operations Period, Contractor shall remove the Virus, assist MSV in
reducing the effects of the Virus, and assist MSV with mitigating and restoring
any such losses of operational efficiency or data that arise as a result of
Virus, all at Contractor’s expense. In no event shall Contractor invoke any
disabling code at any time, including upon expiration or termination of the
Contract (in whole or in part) for any reason, without MSV’s prior written
consent.

 

59



--------------------------------------------------------------------------------

ARTICLE 20 – GENERAL INDEMNITY

20.1 Contractor’s Indemnity

Contractor, at its own expense, shall defend, indemnify and hold harmless MSV
and its Affiliates and their respective directors, officers, employees,
shareholders, and agents, from and against any Losses based on, arising from or
in connection with any allegations by third parties regarding any of the
following: (i) claims for injury to persons or real or tangible personal
property damage, but only if and to the extent such Losses were caused by, or
resulted from, a negligent act or omission or willful misconduct of Contractor
or its employees, subcontractors, agents or representatives and
(ii) Contractor’s breach of its obligations under Articles 7, 14, 26, and 29.

20.2 MSV’s Indemnity

MSV, at its own expense, shall defend, indemnify and hold harmless Contractor
and its Affiliates, and their respective directors, officers, employees,
shareholders and agents, from and against any Losses based on, arising from or
in connection with any allegations by third parties regarding any of the
following: (i) for claims for injury to persons or real or tangible personal
property damage, but only if and to the extent such Losses were caused by, or
resulted from, negligent acts or omissions or willful misconduct of MSV or its
employees or representatives and (ii) MSV’s breach of its obligations under
Articles 7, 26, and 29.

20.3 Conditions to Indemnification

The right to any indemnity set forth in this Contract shall be subject to the
following conditions:

20.3.1 Notice

The Party seeking indemnification (the “Indemnified Party”) shall promptly
advise the other Party (the “Indemnifying Party”) in writing of the filing of
any suit or of any written or oral claim for which it seeks indemnification upon
receipt thereof and shall provide the Indemnifying Party, at its written
request, with copies of all documentation relevant to such suit or claim.
Failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Contract except to the extent it can
demonstrate that it was prejudiced by such failure. Within fifteen (15) days
following receipt of written notice from the Indemnified Party, but no later
than a reasonable time before the date on which any response to a complaint or
summons is due, the Indemnifying Party shall notify the Indemnified Party in
writing if the Indemnifying Party elects to assume control of the defense or
settlement of that claim (a “Notice of Election”).

20.3.2 Control of Action

If the Indemnifying Party delivers a Notice of Election relating to any claim
within the required notice period, so long as it is actively defending such
claim, the Indemnifying Party shall be entitled to have sole control over the
defense and settlement of such claim; provided that (i) the

 

73



--------------------------------------------------------------------------------

ARTICLE 21 – TERMINATION FOR CONVENIENCE

21.1 Right to Terminate

MSV may terminate this Contract without cause, in whole or in part, by giving
Contractor written notice; provided, however, MSV may not terminate this
Contract as to a Satellite after the SPSR of such Satellite. In the event of
such termination, Contractor will cease Work as directed in the termination
notice.

21.2 Termination Liability

21.2.1 Termination in Whole or of an Entire SBN

[***Redacted***]

21.2.2 Partial Termination of an SBN

In the event MSV terminates work under this Contract with respect to only a
portion of an SBN (including the Space Segment portion, or one or more gateways
related to a Ground Segment), pursuant to this Article 21.2.2 (“Termination in
Part”) and is termination other than termination of an entire SBN (addressed in
Article 21.2.1), such termination shall be treated as a change pursuant to
Article 15.

 

75



--------------------------------------------------------------------------------

ARTICLE 22 – TERMINATION FOR DEFAULT, EXCESSIVE FORCE MAJEURE

22.1 MSV Right of Termination

[***Redacted***]

 

78



--------------------------------------------------------------------------------

ARTICLE 24 – INTER-PARTY WAIVER OF LIABILITY FOR A LAUNCH

24.1 Launch Services Agreement Inter-Party Waiver of Liability

24.1.1 Inter-Party Waiver

Each Party hereby agrees to be bound by the no-fault, no-subrogation inter-party
waiver of liability and related indemnity provisions required by the Launch
Services Agreement with respect to each Launch and to cause their respective
contractors and subcontractors at any tier (including suppliers of any kind)
that are involved in the performance of Launch Support Services under this
Contract and any other person having an interest in any Satellite (including
non-consumer customers of MSV) to accede to such waiver and indemnity, which in
every case shall include claims against the Launch Agency, either Party and
their respective contractors and subcontractors at any tier (including suppliers
of any kind) that are involved in the performance of this Contract. The Parties
shall execute and deliver any instrument that may be reasonably required by the
Launch Agency to evidence their respective agreements to be bound by such
waivers.

24.1.2 Waiver of Subrogation

The Parties also shall obtain from their respective insurers, and shall require
their respective contractors and subcontractors at any tier (including suppliers
of any kind) that are involved in the performance of Launch Support Services
under this Contract and any other person having an interest in any Satellite
(including non-consumer customers of MSV to obtain from their respective
insurers, an express waiver of such insurers’ rights of subrogation with respect
to any and all claims that have been waived pursuant to this Article 24.

24.2 Indemnity Related to the Inter-Party Waiver of Liability

Each Party shall indemnify against and hold harmless the other Party and its
contractors and subcontractors at any tier (including suppliers of any kind)
that are involved in the performance of this Contract, from and against any
claim made by the Indemnifying Party or any of its contractors and
subcontractors (including suppliers of any kind) that are involved in the
performance of the Contract, or by any person having an interest in any
Satellite (including non-consumer customers of MSV), or by insurer(s) identified
in Article 24.1, resulting from the failure of the Indemnifying Party to waive
any liability against, or to cause any other person the Indemnifying Party is
obligated to cause to waive any liability against, the Launch Agency, the other
Party or either of their contractors and subcontractors at any tier (including
suppliers of any kind) involved in the performance of this Contract. The Parties
shall execute and deliver any instrument that may be reasonably required by the
Launch Agency to evidence their respective agreements to be bound by such
indemnifications.

 

85



--------------------------------------------------------------------------------

ARTICLE 26 – CONTRACTOR INSURANCE REQUIREMENTS

26.1 Insurance Requirements

26.1.1 Coverages

Contractor represents that it has procured and will maintain at all times during
its performance of this Contract the following insurance coverages:

A. Ground insurance (“Property Insurance”) against all risks and loss or damage
to SBN, and to any and all component parts thereof and all materials of whatever
nature used or to be used in completing the Work, in an amount not less than the
greater of (i) the replacement value of or (ii) the amounts paid by MSV with
respect to, the SBN and component parts thereof and all materials of whatever
nature used or to be used in completing the Work. Such insurance shall provide
(i) coverage for removal of debris, and insuring the structures, machines,
equipment, facilities, fixtures, and other properties constituting part of the
Work, (ii) transit coverage, including ocean marine coverage (unless insured by
the supplier), (iii) off-site coverage covering any key equipment, and
(iv) off-site coverage covering any property or equipment not stored on the
construction site. [***Redacted***]

B. Public liability insurance until Launch of each Satellite covering Contractor
and all its subcontractors with respect to their performance under this Contract
and their liabilities to third parties. [***Redacted***]

C. Worker’s compensation insurance, including occupational illness or disease
coverage, or other similar social insurance in accordance with the laws of any
country, state, or territory exercising jurisdiction over the employee and
employer’s liability insurance in an amount not less than [***Redacted***] per
occurrence. Contractor shall maintain such insurance until Acceptance of all
Work, including remedial work, has occurred.

D. Comprehensive automobile liability insurance against liability claims for
personal injury (including bodily injury and death) and property damage covering
all owned, leased, non-owned, and hired vehicles used by Contractor in the
performance of the Work. Such insurance shall be for an amount not less than
[***Redacted***] per occurrence for combined bodily injury and property damage.
Contractor shall maintain such insurance until Acceptance of all Deliverable
Items has occurred.

 

89



--------------------------------------------------------------------------------

26.1.2 Additional Insured

MSV, MSV Canada and each Financing Entity shall be named as an additional
insured under Contractor’s third-party liability coverages, provided that, with
respect to each Financing Entity, such Financing Entity has an insurable
interest recognized by the applicable insurance underwriters.

26.1.3 Insurers Rating

The insurers selected by Contractor to provide the insurance required by Article
26.1.1(A) shall have a rating at least as high as those insurers providing
coverage on Contractor’s programs for its major commercial customers.

26.1.4 Evidence of Insurance

Within ten days after EDC, and whenever requested by MSV, Contractor shall
produce evidence that the insurance required by Article 26.1.1 has been effected
and is being maintained. Contractor shall, at the written request of MSV,
provide MSV with a certificate of insurance evidencing the procurement of all
required insurance policies and thirty (30) days written notice prior to any
modification that diminishes the insurance coverage required hereunder,
cancellation, or non-renewal of such policies. If, after being requested in
writing by MSV to do so, Contractor fails to produce evidence of compliance with
Contractor’s insurance obligations within fourteen (14) days, MSV may effect and
maintain the insurance and pay the premiums. The amount paid shall be a debt due
from Contractor to MSV and may be offset against any payments due Contractor by
MSV. MSV may, at reasonable times upon reasonable notice, inspect any insurance
policy required hereunder at Contractor’s offices.

26.1.5 Claims

Contractor shall, as soon as practicable, inform MSV in writing of any
occurrence with respect to the Work that may give rise to a claim under a policy
of insurance required by Article 26.1.1(A) or (B) above. Contractor shall ensure
that its subcontractors similarly inform MSV of any such occurrences through
Contractor.

26.1.6 Waiver of Subrogation

Contractor shall require its insurers to waive all rights of subrogation against
MSV and MSV’s Affiliates and their respective associates.

26.1.7 Warranty

Contractor warrants and covenants that the insurance coverages and deductibles
to be obtained pursuant to this Article 26 are substantially comparable to those
provided to Contractor’s major commercial customers.

 

90



--------------------------------------------------------------------------------

[***Redacted***]

28.4 Cap on Liability

[***Redacted***]

28.5 Exceptions

[***Redacted***]

28.6 Duty to Mitigate

Each Party shall have a duty to mitigate damages for which the other Party is
responsible.

 

95



--------------------------------------------------------------------------------

ARTICLE 29 – DISCLOSURE AND HANDLING OF PROPRIETARY INFORMATION

29.1 Definition of Proprietary Information

29.1.1 Definition

For the purpose of this Contract, “Proprietary Information” means all
confidential and proprietary information in whatever form transmitted, that is
disclosed or made available by such Party (hereinafter referred to as the
“disclosing party”) to the other Party hereto (hereinafter referred to as the
“receiving party”) including, in the case of Contractor, Proprietary Information
of Contractor’s subcontractors, and: (i) is identified as proprietary by means
of a written legend thereon, or (ii) if disclosed orally, is identified as
proprietary at the time of initial disclosure and then summarized in a written
document, with the Proprietary Information specifically identified, that is
supplied to the receiving party within thirty (30) days of initial disclosure.
In the case of MSV, Proprietary Information also shall include, whether or not
designated “Proprietary Information,” (i) correspondence under this Contract and
(ii) all information concerning MSV (and/or its Affiliates) regarding its
operations, affairs and businesses, its financial affairs, and its relations
with its customers, employees and service providers (including business plans,
customer lists, customer information, account information and consumer markets).

29.1.2 Exceptions

Proprietary Information shall not include any information disclosed by a Party
that (i) is already known to the receiving party at the time of its disclosure,
as evidenced by written records of the receiving party, without an obligation of
confidentiality at the time of disclosure; (ii) is or becomes publicly known
through no wrongful act of the receiving party; (iii) is independently developed
by the receiving party as evidenced by written records of the receiving party;
or (iv) is obtained by the receiving party from any third party without
restriction and without breach of any confidentiality obligation by such third
party.

29.2 Terms for Handling and Use of Proprietary Information

For a period of ten (10) years after the end of the Stated Satellite Life for
the last SBN, the receiving party shall not disclose Proprietary Information
that it obtains from the disclosing party to any person or entity except (i) its
employees, Affiliates, Related Entities and MSV Canada and, in the case of MSV,
its attorneys, advisors, officers, directors, agents and consultants who have a
need to know, or (ii) any third party (but only the terms and conditions of this
Contract and provided such entity is not a satellite manufacturer) in connection
with any financing, insurance, transaction or other business relationship where,
in both (i) and (ii) such person or entity has been informed of and has agreed
in writing (or, in the case of employees, officers, directors or attorneys are
otherwise subject to confidentiality obligations consistent with the obligations
set forth herein) to abide by the receiving party’s obligations under this
Article 29; and (iii) in the case of Contractor, Contractor’s subcontractors who
have a need to know for performance of Work subject to confidentiality
obligations consistent with the obligations set forth herein. The receiving
party shall use not less than the same degree of care to avoid disclosure of
such Proprietary Information as it uses for its own Proprietary

 

96



--------------------------------------------------------------------------------

Information of like importance; but in no event less than a reasonable degree of
care. Proprietary Information shall be used only for the purpose of performing
the obligations and exercising its rights under this Contract or as the
disclosing party otherwise authorizes in writing.

29.3 Legally Required Disclosures

Notwithstanding the foregoing, in the event that the receiving party becomes
legally compelled (including disclosures necessary or in good faith determined
to be reasonably necessary under the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended), to disclose Proprietary
Information of the disclosing party, including this Contract or other supporting
document(s), the receiving party shall, to the extent practicable under the
circumstances, provide the disclosing party with written notice thereof so that
the disclosing party may seek a protective order or other appropriate remedy, or
to allow the disclosing party to redact such portions of the Proprietary
Information as the disclosing party deems appropriate. In any such event, the
receiving party will disclose only such information as is legally required, and
will cooperate with the disclosing party (at the disclosing party’s expense) to
obtain proprietary treatment for any Proprietary Information being disclosed.

29.4 Return of Confidential Information

Subject to MSV’s rights under Article 30, upon the request of the Party having
proprietary rights to Proprietary Information, the other Party in possession of
such Proprietary Information shall promptly return such Proprietary Information
(and any copies, extracts, and summaries thereof) to the requesting Party, or,
with the requesting Party’s written consent, shall promptly destroy such
materials (and any copies, extracts, and summaries thereof), except for one
(1) copy which may be retained for legal archive purposes, and shall further
provide the requesting Party with written confirmation of same; provided,
however, where both Parties have proprietary rights in the same Proprietary
Information, a Party shall not be required to return such information to the
other Party.

29.5 No License

Except as expressly provided in this Contract, nothing in this Contract shall be
construed as granting the receiving party whether by implication, estoppel, or
otherwise, any license or any right to use any Proprietary Information received
from the disclosing party, or use any patent, trademark, or copyright now or
hereafter owned or controlled by the disclosing party.

 

97



--------------------------------------------------------------------------------

[***Redacted***]

30.2.3 Subcontracts

Contractor shall, unless otherwise authorized or directed in writing by MSV, to
the extent necessary to fulfill its obligations under this Article 30.2 hereof,
use reasonable efforts to include in each Major Subcontract issued hereunder a
license rights clause pursuant to which each such subcontractor will grant to
MSV (through Contractor) license rights or ownership rights, as applicable, in
Intellectual Property incorporated in Deliverable Items hereunder and which
Intellectual Property is developed by such subcontractor, and all associated
Intellectual Property Rights therein, to the same extent as the license or
ownership rights granted by Contractor in this Article 30.2.

30.2.4 [***Redacted***]

30.3 No Limitation on Deliverable Items

This Article 30 shall not be construed as limiting any right of MSV or
Contractor otherwise contained herein or at law with respect to injunctive
relief (or any obligation of Contractor to grant MSV the right) with no payment
of additional compensation to use, have used, deliver, lease, sell, or otherwise
dispose of the Satellite or other Deliverable Item of hardware or any part
thereof.

30.4 [***Redacted***]

30.5 Access to Work Product

During the term of this Contract, MSV may at any time request, and Contractor
shall promptly provide access to any and all Work product created or performed
by Contractor or its Major Subcontractors under this Contract including, but not
limited to reports, designs, drawings, tests, results, bills of material, data,
software and source code (excluding source code that is Contractor Ground
Segment Background IP or that is included in the third party commercial off-the
shelf- software). MSV shall bear all reasonable expenses associated with
Contractor’s collection of work product in response to a request under this
Article 30.5

 

102



--------------------------------------------------------------------------------

ARTICLE 32 – NOTICES

32.1 Written Notification

Each notice or correspondence required or permitted to be given or made
hereunder shall be in writing (except where oral notice is specifically
authorized) to the respective addresses, facsimile and telephone numbers and to
the attention of the individuals set forth below, and any such notice or
correspondence shall be deemed given on the earlier to occur of (i) actual
receipt, irrespective of whether sent by post, facsimile transmission or signed
letter emailed in Adobe PDF format (followed by mailing of the original copy),
overnight courier or other method, and (ii) seven (7) days after mailing by
registered or certified mail, return receipt requested, postage prepaid.

In the case of MSV:

MSV LP

10802 Parkridge Boulevard

Reston, VA 20191-2722

Attn: General Counsel

With a copy to:

MSV LP

10802 Parkridge Boulevard

Reston, VA 20191-2722

Attn: Michael Cannice

Director, Contract Administration

Telephone No.: (703) 390-2700

Facsimile No.: (703) 390-2770

Email: mcannice@msvlp.com

In the case of Contractor:

By U.S. mail:

Boeing Satellite Systems, Inc.

P.O. Box 92919

Los Angeles, CA 90009-2919

 

104



--------------------------------------------------------------------------------

By Courier:

Boeing Satellite Systems, Inc.

901 N. Selby Street

El Segundo, CA 90245

In either case:

Attention: Mr. Dennis R. Beeson, Sr. Contracts Manager

Mail Stop W-S10-D324

Telephone: (310) 364-5729

Facsimile: (310) 662-8586

Email: dennis.beeson@boeing.com

32.2 Change of Address

Either Party may from time to time change its notice address or the persons to
be notified by giving the other Party written notice (as provided above) of such
new information and the date upon which such change shall become effective.

 

105



--------------------------------------------------------------------------------

ARTICLE 34 – ORDER OF PRECEDENCE

In the event of conflict among the terms of the Terms and Conditions of this
Contract, the Exhibits and Appendix, the following order of decreasing
precedence shall apply:

 

  •  

Terms and Conditions

 

  •  

Exhibit I: MSV Space-Based Network Program Payment Plan and Termination
Liability Amounts

 

  •  

Exhibit J: MSV Satellite Orbital Performance Incentive Payment Plan

 

  •  

Exhibit K: Labor Rates

 

  •  

Exhibit M: ViaSat Certification Letter

 

  •  

Exhibit B: Technical Requirements for MSV L-Band Space Based Network

 

  •  

Exhibit A: L-Band Space Based Network Statement of Work

 

  •  

Exhibit C: L-Band SBN System Test Plan

 

  •  

Exhibit D: Satellite Program Test Plan

 

  •  

Exhibit E: Ground Segment Test Plan

 

  •  

Exhibit F: Satellite Product Assurance Plan

 

  •  

Exhibit G: Ground Segment Product Assurance Plan

 

  •  

Exhibit H: Dynamic Satellite Simulator Specification

 

  •  

Exhibit L: Spares Equipment List

 

105